Exhibit 10.3

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
June 19, 2019, is entered into by and between Plymouth Industrial REIT, Inc., a
Maryland corporation (the “Company”), and Daniel C. Wright (the “Executive”).

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.       Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on April 28, 2017 (the “Effective Date”)
and ending on December 31, 2023 (the “Initial Termination Date”). If not
previously terminated, the Employment Period shall automatically be extended for
one (1) additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date (each such extension, a “Renewal
Term”), unless either party elects not to so extend the Employment Period by
notifying the other party, in writing, of such election (a “Non-Renewal”) at
least one hundred eighty (180) days prior to the last day of the then-current
Employment Period. The Executive’s employment hereunder is terminable at will by
the Company or by the Executive at any time (for any reason or for no reason),
subject to the provisions of Section 4 hereof.

2.       Terms of Employment.

(a)       Position and Duties.

(i)       Role and Responsibilities. During the Employment Period, the Executive
shall serve as Executive Vice President and Chief Financial Officer of the
Company, and shall perform such employment duties as are usual and customary for
such position. The Executive shall report directly to the Board of Directors of
the Company (the “Board”). At the Company’s request, the Executive shall serve
the Company and/or its subsidiaries, including Plymouth Industrial OP, LP, and
affiliates in other capacities in addition to the foregoing, consistent with the
Executive’s position as Executive Vice President and Chief Financial Officer of
the Company. In the event that the Executive, during the Employment Period,
serves in any one or more of such additional capacities, the Executive’s
compensation shall not be increased beyond that specified in Section 2(b)
hereof. In addition, in the event the Executive’s service in one or more of such
additional capacities is terminated, the Executive’s compensation, as specified
in Section 2(b) hereof, shall not be diminished or reduced in any manner as a
result of such termination provided that the Executive otherwise remains
employed under the terms of this Agreement.

1 

 

 

(ii)       Exclusivity. During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote his full business time and attention to the business and
affairs of the Company. Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to:
(A) serve on (1) boards, committees or similar bodies of charitable or nonprofit
organizations and (2) boards, committees, or similar bodies of private or
publicly traded companies with the Board’s consent, (B) fulfill limited
teaching, speaking and writing engagements, and (C) manage his personal
investments, in each case, so long as such activities do not individually or in
the aggregate materially interfere or conflict with the performance of the
Executive’s duties and responsibilities under this Agreement.

(iii)       Principal Location. During the Employment Period, the Executive
shall perform the services required by this Agreement at the Company’s principal
offices located in Boston, Massachusetts (the “Principal Location”), except for
travel to other locations as may be necessary to fulfill the Executive’s duties
and responsibilities hereunder.

(b)       Compensation, Benefits, Etc.

(i)       Base Salary. During the Employment Period, the Executive shall receive
a base salary (the “Base Salary”) of $200,000 per annum. The Base Salary shall
be reviewed annually by the Compensation Committee of the Board (the
“Compensation Committee”) and may be increased from time to time by the
Compensation Committee in its sole discretion. The Base Salary shall be paid in
accordance with the Company’s normal payroll practices for executive salaries
generally, but no less often than monthly. The Base Salary may be increased in
the Compensation Committee’s discretion, but not reduced, and the term “Base
Salary” as utilized in this Agreement shall refer to the Base Salary as so
increased.

(ii)       Annual Cash Bonus. In addition to the Base Salary, the Executive
shall be eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to senior executives. The
Executive’s target Annual Bonus shall be set at one hundred percent (100%) of
the Base Salary in effect for the relevant year (the “Target Bonus”). The actual
amount of any Annual Bonus shall be determined by reference to the attainment of
Company performance metrics and/or individual performance objectives, in each
case, as determined by the Compensation Committee. Payment of any Annual
Bonus(es), to the extent any Annual Bonus(es) become payable, will be contingent
upon the Executive’s continued employment through the applicable payment date,
which shall occur on the date on which annual bonuses are paid generally to the
Company’s executive officers, but in no event later than two and a half (2½)
months after the close of the calendar year in which Executive’s right to the
Annual Bonus is no longer subject to a substantial risk of forfeiture, and is
intended to qualify for the short-term deferral exception to Section 409A.

(iii)       Equity Compensation. In calendar year 2019 and each calendar year of
the Company during the Employment Period after 2019, the Executive shall be
eligible to receive an annual equity award pursuant to the Company’s 2014
Incentive Award Plan (the “Plan”), or an applicable successor incentive award
plan, to be determined, in all events, by the Compensation Committee in its sole
discretion.

2 

 

 

(iv)       Benefits. During the Employment Period, the Executive (and the
Executive’s spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) shall be eligible to participate in and be
covered under the health and welfare benefit plans and programs maintained by
the Company for the benefit of its senior executive officers from time to time,
pursuant to the terms of such plans and programs including any medical, life,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs. During the Employment Period, the
Company shall provide the Executive and the Executive’s eligible dependents with
coverage under its group health plans on terms no less favorable than those
available to the Company’s other executive officers; provided, however, that the
Company shall determine, in its sole discretion, whether such coverage shall be
paid for by the Company (in excess of subsidies provided generally to plan
participants) if such payments by the Company would result in penalties assessed
against the Company or the Executive under applicable law (including, without
limitation, pursuant to Section 2716 of the Public Health Service Act) and/or
the imposition of taxes on benefits payable under such group health plan(s). In
addition, during the Employment Period, Executive shall be eligible to
participate in any retirement, savings and other employee benefit plans and
programs maintained from time to time by the Company for the benefit of its
senior executive officers. Nothing contained in this Section 2(b)(iv) shall
create or be deemed to create any obligation on the part of the Company to adopt
or maintain any health, welfare, retirement or other benefit plan or program at
any time or to create any limitation on the Company’s ability to modify or
terminate any such plan or program.

(v)       Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company provided to senior executives of the Company.

(vi)       Fringe Benefits. During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are provided by the
Company to its senior executives from time to time, in accordance with the
policies, practices and procedures of the Company, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide.

(vii)       Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company applicable to its senior executives, but in no event
shall the Executive accrue less than four (4) weeks of vacation per calendar
year (pro-rated for any partial year of service); provided, however, that the
Executive shall not accrue any vacation time in excess of four (4) weeks (twenty
(20) business days) (the “Accrual Limit”), and shall cease accruing vacation
time if the Executive’s accrued vacation reaches the Accrual Limit until such
time as the Executive’s accrued vacation time drops below the Accrual Limit.

3 

 

 

3.       Termination of Employment.

(a)       Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period. For purposes
of this Agreement, “Disability” shall mean that the Executive has become
entitled to receive benefits under an applicable Company long-term disability
plan or, if no such plan covers the Executive, Disability shall mean the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for ninety (90) consecutive days or for a total of one hundred eighty
(180) days in any twelve (12)-month period, in either case as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and reasonably
acceptable to the Executive or the Executive’s legal representative.

(b)       Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period for Cause or without Cause. For purposes
of this Agreement, “Cause” shall mean the occurrence of any one or more of the
following events unless, to the extent capable of correction, the Executive
fully corrects the circumstances constituting Cause within fifteen (15) calendar
days after receipt of the Notice of Termination (as defined below):

(i)       the Executive’s gross misconduct in connection with the performance of
his duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for performance is delivered to the Executive by
the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not performed his duties;

(ii)       the Executive’s commission of an act of fraud or material dishonesty
resulting in reputational, economic or financial injury to the Company and its
affiliates;

(iii)       the Executive’s commission of, including any entry by the Executive
of a guilty or no contest plea to, a felony or other crime involving moral
turpitude;

(iv)       a material breach by the Executive of his fiduciary duty to the
Company which results in reputational, economic or other injury to the Company
and its affiliates;

(v)       a material breach by the Executive of the Company’s Code of Conduct,
as amended from time to time; or

(vi)       the Executive’s material breach of the Executive’s obligations under
a written agreement between the Company and the Executive, including, without
limitation, such a breach of this Agreement.

4 

 

 

(c)       Termination by the Executive. The Executive’s employment may be
terminated by the Executive for any reason, including with Good Reason or by the
Executive without Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any one or more of the following events without the
Executive’s prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

(i)       a material diminution in Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 2(a) hereof, excluding for this
purpose any isolated, insubstantial or inadvertent actions not taken in bad
faith and which are remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(ii)       the Company’s material reduction of the Executive’s Base Salary, as
the same may be increased from time to time;

(iii)       a material change in the geographic location of the Principal
Location which shall, in any event, include only a relocation of the Principal
Location to a place greater than (A) twenty-five (25) miles from its existing
location or (B) the current distance of the Executive’s commute from the
Executive’s home residence to the current executive offices of the Company; or

(iv)       the Company’s material breach of this Agreement.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and
(3) the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

(d)       Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by a Notice of Termination
to the other parties hereto given in accordance with Section 12(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

5 

 

 

(e)       Termination of Offices and Directorships; Return of Property. Upon
termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions, if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. In
addition, upon the termination of the Executive’s employment for any reason, the
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that the Executive has in his possession, custody or control. Such
property includes, without limitation: (i) any materials of any kind that the
Executive knows contain or embody any proprietary or confidential information of
the Company or an affiliate of the Company (and all reproductions thereof),
(ii) computers (including, without limitation, laptop computers, desktop
computers and similar devices) and other portable electronic devices (including,
without limitation, tablet computers), cellular phones/smartphones, credit
cards, phone cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.

(f)       No Mitigation or Offset. In the event of any termination of the
Executive’s employment under this Section 3, the Executive shall be under no
obligation to seek other employment or otherwise mitigate the Executive’s
damages, and there shall be no offset against amounts due to the Executive under
this Agreement on account of any remuneration or benefit attributable to any
subsequent employment obtained by the Executive, except as provided in Section
4(a)(iii).

4.       Obligations of the Company upon Termination. Upon a termination of the
Executive’s employment for any reason, the Executive shall be paid, in a single
lump-sum payment on the date of the Executive’s termination of employment, the
aggregate amount of the Executive’s earned but unpaid Base Salary and accrued
but unpaid vacation pay through the date of such termination (the “Accrued
Obligations”).

(a)       Without Cause, For Good Reason or Company Non-Renewal. If the
Executive’s employment with the Company is terminated (x) by the Company without
Cause (other than by reason of the Executive’s Disability), (y) by the Executive
for Good Reason or (z) by reason of a Non-Renewal of the Employment Period by
the Company and the Executive is willing and able, at the time of such
Non-Renewal, to continue performing services on the terms and conditions set
forth herein during the Renewal Term (in any case, a “Qualifying Termination”),
then following the Executive’s Separation from Service (as defined below) (such
date, the “Date of Termination”), in each case, subject to and conditioned upon
compliance with Section 4(d) and Section 11 hereof, in addition to the Accrued
Obligations:

6 

 

 

(i)       Cash Severance. The Executive shall be paid, commencing with the first
calendar month after the Date of Termination, an amount equal to two (2) times
the sum of (x) the Base Salary in effect on the Date of Termination, plus
(y) the average Annual Bonus earned by the Executive for the two (2) Company
fiscal years ending during the Employment Period and immediately preceding the
Company fiscal year in which such termination occurs (regardless of whether such
amount was paid out on a current basis or deferred), plus (z) the average Equity
Award Value (as defined below) of any Annual Grant (as defined below) made to
the Executive by the Company during the prior two (2) fiscal years during the
Employment Period. For the avoidance of doubt, for purposes of this Section
4(a)(i), “Annual Bonus” shall include any portion of the Executive’s Annual
Bonus received in the form of equity rather than cash.

For purposes of this Agreement, “Equity Award Value” shall mean (x) with respect
to Stock Options and Stock Appreciation Rights (each as defined in the Plan),
the grant date fair value, as computed in accordance with FASB Accounting
Standards Codification Topic 718, Compensation — Stock Compensation (or any
successor accounting standard), and (y) with respect to Awards (as defined in
the Plan) other than Stock Options and Stock Appreciation Rights (and excluding
cash Awards under the Plan), the product of (1) the number of shares or units
subject to such Award, times (2) the “fair market value” of a share of the
REIT’s common stock on the date of grant as determined under the Plan. For
purposes of this Agreement, “Annual Grant” shall mean the grant of an
equity-based Award that constitutes a component of a given year’s annual
compensation package and shall not include any isolated, one-off or
non-recurring grant outside of the Executive’s annual compensation package, such
as (but not limited to) the Restricted Stock Award granted pursuant to Section
2(b)(iii) hereof, an initial hiring Award, a retention Award, an Award that
relates to multi-year or other long-term performance, an outperformance Award or
other similar award, in any event, as determined by the Company in its sole
discretion. 

(ii)       Equity Award Acceleration. All outstanding equity awards held by the
Executive on the Date of Termination shall immediately become fully vested and,
to the extent applicable, exercisable. For the avoidance of doubt, all such
equity awards shall remain outstanding and eligible to vest following the Date
of Termination and shall actually vest and become exercisable (if applicable)
and non-forfeitable upon the effectiveness of the Release.

(iii)       COBRA. During the period commencing on the Date of Termination and
ending on the eighteen (18)-month anniversary of the Date of Termination (the
“COBRA Period”), subject to the Executive’s valid election to continue
healthcare coverage under Section 4980B of the Internal Revenue Code and the
regulations thereunder (together, the “Code”), the Company shall continue to
provide the Executive cash reimbursement of the Executive’s COBRA premiums (or
an amount equal to Executive’s COBRA premiums) (sufficient to cover full family
health care) if the Executive elects such COBRA coverage; provided, however,
that any payments or reimbursements for such COBRA premiums that are subject to
Section 409A will be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) (or any similar or successor provisions). The foregoing
notwithstanding, the Company’s obligation to reimburse described in the
preceding sentence shall cease on the date the Executive becomes eligible for
coverage under another group health plan offered by a new employer of the
Executive or covered under a group health plan of the employer of Executive’s
spouse, in either case, which does not impose pre-existing condition limitations
on the Executive’s coverage. Nothing herein shall be construed to extend the
period of time over which COBRA reimbursement shall be provided to the Executive
or the Executive’s dependents beyond that mandated by law.

7 

 

 

(b)       Death or Disability. Subject to Section 4(d) hereof, if the Executive
incurs a Separation from Service (as defined below) by reason of the Executive’s
death or Disability during the Employment Period, in addition to the Accrued
Obligations, all outstanding equity awards held by the Executive on the Date of
Termination shall immediately become fully vested and, as applicable,
exercisable.

(c)       For Cause, Without Good Reason or Other Terminations. If the Company
terminates the Executive’s employment for Cause, the Executive terminates the
Executive’s employment without Good Reason, or the Executive’s employment
terminates for any other reason not enumerated in Sections 4(a) or 4(b) hereof,
in any case, during the Employment Period, the Company shall pay to the
Executive the Accrued Obligations in cash within thirty (30) days after the Date
of Termination (or by such earlier date as may be required by applicable law),
and the Executive shall have no further rights hereunder.

(d)       Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including, without limitation, any
severance payments or benefits payable under Section 4 hereof, shall be paid to
the Executive during the six (6)-month period following the Executive’s
“separation from service” from the Company (within the meaning of Section 409A,
a “Separation from Service”) if the Company determines that paying such amounts
at the time or times indicated in this Agreement would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
day of the seventh month following the date of Separation from Service (or such
earlier date upon which such amount can be paid under Section 409A without
resulting in a prohibited distribution, including as a result of the Executive’s
death), the Company shall pay the Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such period.

(e)       Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 6 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

5.       Non-Exclusivity of Rights. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the Company at or subsequent to
the Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

8 

 

 

6.       Excess Parachute Payments, Limitation on Payments.

(a)       Best Pay Cap. Notwithstanding any other provision of this Agreement,
in the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments under this Agreement shall first be
reduced, and the noncash severance payments hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(b)       Certain Exclusions. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation; and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

9 

 

 

7.       Confidential Information and Non-Solicitation.

(a)       The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company and its subsidiaries and affiliates, which shall have been
obtained by the Executive in connection with the Executive’s employment by the
Company and which shall not be or become public knowledge (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b)       While employed by the Company and, for a period of twelve (12) months
after the Date of Termination, the Executive shall not directly or indirectly
solicit, induce, or encourage any employee or consultant of any member of the
Company and its subsidiaries and affiliates to terminate their employment or
other relationship with the Company and its subsidiaries and affiliates or to
cease to render services to any member of the Company and its subsidiaries and
affiliates and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity. During his employment with the
Company and thereafter, the Executive shall not use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, vendor, or other party doing business with any member of the
Company and its subsidiaries and affiliates to terminate its relationship
therewith or transfer its business from any member of the Company and its
subsidiaries and affiliates and the Executive shall not initiate discussion with
any such person for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.

(c)       Recognition of the facts that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 7(a) and (b) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

8.       Representations. The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of the Executive’s obligations hereunder will not violate
any agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

10 

 

 

9.       Successors.

(a)       This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10.       Payment of Financial Obligations. The payment or provision to the
Executive by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement shall be allocated among the Company and
any subsidiary or affiliate thereof in such manner as such entities determine in
order to reflect the services provided by the Executive to such entities.

11.       Release. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Obligations shall only be
payable if the Executive delivers to the Company an original, signed release of
claims of the Executive occurring up to the release date, in a form
substantially the same as attached hereto as Exhibit A (the “Release”). The
Company shall deliver the Release to the Executive within five (5) calendar days
of the date Executive’s employment terminates and the Executive must deliver to
the Company and not revoke an executed and enforceable Release no later than
twenty-one (21) calendar days (or to the extent required by law, forty-five (45)
calendar days) after the date the Executive’s employment terminates (the
“Release Deadline”). Payment of the amounts described in Section 4 shall
commence no earlier than the date on which the Executive delivers to the Company
and does not revoke an executed and enforceable release as described herein.
Payment of any severance or benefits that are not exempt from Section 409A shall
be delayed until the Release Deadline, irrespective of when the Executive
executes the Release; provided, however, that where the Executive’s termination
of employment and the Release Deadline occur within the same calendar year, the
payment may be made up to thirty (30) calendar days prior to the Release
Deadline, and provided further that where the Executive’s termination of
employment and the Release Deadline occur in two separate calendar years,
payment may not be made before the later of January 1 of the second year or the
date that is thirty (30) calendar days prior to the Release Deadline. As part of
the Release, the Executive shall affirm that the Executive (i) has advised the
Company in writing, of any facts that the Executive is aware of that constitute
or might constitute a violation of any ethical, legal, or contractual standards
or obligations of the Company or any affiliate, and (ii) is not aware of any
existing or threatened claims, charges, or lawsuits that the Executive has not
disclosed to the Company.

11 

 

 

12.       Miscellaneous.

(a)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)       Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows: 

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to the Company:

Plymouth Industrial REIT, Inc.

260 Franklin Street, Suite 700

Boston, Massachusetts 02110

Attn: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)       Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(d)       Section 409A of the Code.

(i)       To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder (together, “Section 409A”).

Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company shall work in good faith with the Executive
to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, including,
without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 12(d) shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.

12 

 

 

(ii)       Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A and Section 4(d) hereof to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A.

(iii)       To the extent that any payments or reimbursements provided to the
Executive under this Agreement are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e)       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(f)       Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(g)       No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)       Entire Agreement. As of the Effective Date, this Agreement, together
with the Restricted Stock Award Agreement, constitutes the final, complete and
exclusive agreement between the Executive and the Company with respect to the
subject matter hereof.

(i)       Amendment. No amendment or other modification of this Agreement shall
be effective unless made in writing and signed by the parties hereto.

(j)       Counterparts. This Agreement and any agreement referenced herein may
be executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

13 

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

 

 

EXECUTIVE

 

/s/ Daniel C. Wright

Daniel C. Wright

 

 

14 

 

EXHIBIT A

GENERAL RELEASE

This Release and Waiver Agreement (“Agreement”) is entered into this _____ day
of ______________________, 20__ by and between Plymouth Industrial REIT, Inc. a
Maryland corporation (the “Company”) and ______________________ (hereinafter,
the “Executive”).

WHEREAS, the Executive’s employment with the Company is terminated effective
__________________, 20__ (“Termination Date”) and the Company and the Executive
have voluntarily agreed to the terms of this Agreement in exchange for severance
benefits under the Employment Agreement between the parties effective June ___,
2019, as it may be amended (“Employment Agreement”), to which the Executive
otherwise would not be entitled;

WHEREAS, accordingly the Company has determined that the Executive will receive
severance pay if the Executive executes and complies with the terms of this
Agreement; and

WHEREAS, the Executive acknowledges that the consideration received by the
Executive under the terms of this Agreement and the Employment Agreement for the
release and waiver contained herein is in addition to any consideration the
Company is otherwise required to provide Executive.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:

1.       Severance. In consideration for the Executive’s agreements contained
herein and the Executive’s compliance with the Executive’s continuing
obligations under the Employment Agreement, including the Executive’s
obligations under Section 7, the Company will pay the Executive the applicable
severance provided in Section 4 of the Employment Agreement. Except as
specifically provided in this Agreement, the Employment Agreement, and any
applicable plans, programs or arrangements of the Company including, without
limitation, the Company’s charter or bylaws, as either may be amended from time
to time, the Company’s 2014 Incentive Award Plan, as amended or any successor
thereto (the “Equity Plan”), and any agreements thereunder, and the
indemnification agreement dated ___________________ between the Company and the
Executive (the “Indemnification Agreement”), the Executive shall not be entitled
to any other payment, benefits, or other consideration from the Company.

2.       Waiver and Release. In consideration for the payments and benefits to
be provided to the Executive as set forth herein and the Employment Agreement,
the Executive, himself and for any person or entity that may claim by him or
through him, including the Executive’s heirs, executors, administrators,
successors, and assigns, hereby knowingly, irrevocably, unconditionally, and
voluntarily waives, releases, and forever discharges the Company and each of its
individual or collective past, present and future parent, subsidiaries,
divisions and affiliates, its and their joint ventures and its and their
respective directors, officers, associates, employees, representatives,
partners, consultants, insurers, attorneys, administrators, accountants,
executors, heirs, successors, and agents, and each of its and their respective
predecessors, successors, and assigns and all persons acting by, through, or in
concert with any of them (hereinafter collectively referred to as “Releasees”),
from any and all claims, causes of action, or liabilities relating to the
Executive’s employment with the Company or the termination thereof, known or
unknown, suspected or unsuspected, arising from any omissions, acts or facts
that have occurred up until and including the date the Executive executes this
Agreement which have been or could be asserted against the Releasees, including
but not limited to:

15 

 

 

(a)       causes of action or liabilities relating to the Executive’s employment
with the Company or the termination thereof arising under Title VII of the Civil
Rights Act, the Age Discrimination in Employment Act (the “ADEA”), the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the Americans with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, and the Maryland General Corporations Act as such
Acts have been amended, and/or any other foreign, federal, state, municipal, or
local employment discrimination statutes (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, color, religion,
national origin, marital status, sexual orientation, pregnancy, gender identity,
transgender status, genetic carrier status, ancestry, harassment, parental
status, handicap, disability, retaliation, veteran status, any military service
or application for military service, or any other category protected under
federal or state law); and/or

(b)       causes of action or liabilities related to the Executive’s employment
with the Company or the termination thereof arising under any other federal,
state, municipal, or local statute, law, ordinance, or regulation; and/or

(c)       causes of action or liabilities relating to rights to or claims for
pension, profit-sharing, wages, bonuses, or other compensation or benefits;
and/or

(d)       any other cause of action relating to the Executive’s employment with
the Company or the termination thereof including, but not limited to, actions
seeking severance pay, except as provided herein, actions based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, defamation,
discrimination, retaliation, promissory estoppel, fraud, violation of public
policy, negligence and/or any other common law, or other cause of action
whatsoever arising out of or relating to employment with and/or separation from
employment with the Company and/or any of the other Releasees.

The Executive not only releases and discharges the Releasees from any and all
claims as stated above that the Executive could make on the Executive’s own
behalf or on behalf of others, but also those claims that might be made by any
other person or organization on the Executive’s behalf, and the Executive
specifically waives any right to recover any damage awards as a member of any
class in a case in which any claim(s) against the Releasees are made involving
any matters.

Without in any way limiting the Release herein, the Executive also specifically
releases, remises, discharges, indemnifies and holds harmless the Releasees from
any claims for back wages, salary, vacation pay, draws, incentive pay, bonuses,
stock and stock options, commissions, and any and all other forms of
compensation, attorneys’ fees, or other costs or sums that arise or may arise
under the Massachusetts Wage Act, including without limitation, M.G.L. c. 149,
§§ 105A, 148 and 150, and M.G.L. c. 151.

This Release does not apply to claims for workers’ compensation benefits,
unemployment insurance benefits or any other claim that cannot lawfully be
waived by this Agreement.

16 

 

 

This Release does not apply to any claims arising solely after the execution of
this Agreement or to any claims arising from a breach of this Agreement.

Notwithstanding the foregoing, nothing in this Agreement shall bar or prohibit
the Executive from contacting, filing a charge or complaint with, seeking
assistance from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal, state
and/or local law. However, the Executive nevertheless will be prohibited to the
fullest extent authorized by law from obtaining monetary damages or other
personal relief in any agency proceeding in which the Executive does so
participate.

Nothing herein shall constitute a waiver or release of any of the Executive’s
rights under this Agreement, any other applicable plans, programs, or
arrangements of the Company, including, without limitation, the Company’s
charter or bylaws, as either may be amended from time to time, the Equity Plan
and any agreements thereunder, or under the Indemnification Agreement.

The Executive expressly waives the benefits of any statute or rule of law that,
if applied to this Agreement, would otherwise exclude from its binding effect
any claims against the Company not now known by the Executive to exist.

3.       Nondisparagement. The Executive agrees that, except as to statements
required by law, compelled through valid legal process, or to any local, state
or federal agency, the Executive will not directly or indirectly, individually
or in concert with others, engage in any conduct or make any statement (whether
oral or written) calculated or likely to have the effect of undermining,
disparaging, or otherwise reflecting poorly upon the Company or its good will,
products or business opportunities, or in any manner detrimental to the Company.
In addition, the Executive agrees not to make any disparaging remarks regarding
any related, affiliated, or subsidiary organizations of the Company. The Company
agrees to use its reasonable best efforts to cause its officers and directors
not to, directly or indirectly, individually or in concert with others, except
as to statements required by law, compelled through valid legal process, or to
any local, state or federal agency, engage in any conduct or make any statement
(whether oral or written) calculated or likely to have the effect of
undermining, disparaging, or otherwise reflecting poorly upon the Executive or
in any manner detrimental to the Executive.

4.       Cause of Action. As used in this Agreement, the phrase “cause of
action” includes all claims, covenants, warranties, promises, agreements,
undertakings, actions, suits, counterclaims, causes of action, complaints,
charges, obligations, duties, demands, debts, accounts, judgments, costs,
expenses, losses, damages, and liabilities, of whatsoever kind or nature, in
law, equity, or otherwise.

5.       No Assignment of Causes of Action. The Executive represents and
warrants that the Executive has not filed or caused to be filed against the
Releasees any claims, actions, or lawsuits. The Executive further represents and
warrants that the Executive has not sold, assigned, transferred, conveyed, or
otherwise disposed of to any third party, by operation of law or otherwise, any
claim of any nature whatsoever relating to any matter covered by this Agreement.

17 

 

 

6.       Representations of the Company. The Company represents that it is not
presently aware of any cause of action that it or any of the other Releasees
have against the Executive as of the date hereof. The Company acknowledges that
the release granted by the Executive in Paragraph 2 above will be null and void
in the event the Company subsequently seeks to treat the Executive’s termination
of employment as “for Cause” under Section 3(b) of the Employment Agreement.

7.       Representations of the Executive. The Executive represents that the
Executive has been given an adequate opportunity to advise the Company’s human
resources, legal, or other relevant management division, and has so advised such
division in writing, of any facts that the Executive is aware of that constitute
or might constitute a violation of any ethical, legal, or contractual standards
or obligations of the Company or any Affiliate. The Executive further represents
that the Executive is not aware of any existing or threatened claims, charges,
or lawsuits that he/she has not disclosed to the Corporation.

8.       Notice to Seek Counsel, Consideration Period, Revocation Period. The
Executive acknowledges that the Executive has been advised in writing hereby to
consult with an attorney before signing this document and that the Executive has
had at least twenty-one (21) calendar days after receipt of this document to
consider whether to accept or reject this Agreement. The Executive understands
that the Executive may sign this Agreement prior to the end of such twenty-one
(21) calendar day period, but is not required to do so. Under ADEA, the
Executive has seven (7) calendar days after the Executive signs this Agreement
to revoke it. Such revocation must be in writing and delivered either by hand or
mailed and postmarked within the seven (7) calendar day period. If sent by mail,
it is requested that it be sent by certified mail, return receipt requested to
the Company’s General Counsel Office at 260 Franklin Street, Suite 700, Boston,
MA 02110. If the Executive revokes this Agreement as provided herein, it shall
be null and void and the Executive shall not be entitled to receive the payments
as described in the first sentence of Paragraph 1 herein. If the Executive does
not revoke this Agreement within seven (7) calendar days of signing it, this
Agreement shall become enforceable and effective on the seventh (7th) day after
the Executive signs this Agreement (“Effective Date”).

9.       Governing Law; Disputes. Jurisdiction and venue over disputes with
regard to this Agreement shall be exclusively in the courts of the State of
Massachusetts or the United States District Court for the District of
Massachusetts. This Agreement shall be construed and interpreted in accordance
with and governed by the laws of the State of Massachusetts, without regard to
the choice of laws provisions of such laws. The parties agree that any action
brought by a party to enforce or interpret this Agreement shall be brought in a
State or Federal Court sitting in Boston, Massachusetts; except that an action
by the Company to enforce its rights under Section 7 of the Employment Agreement
may also be brought in the Executive’s state of residency or any other forum in
which the Executive is subject to personal jurisdiction. In addition, the
Executive and the Company specifically consent to personal jurisdiction in the
State of Massachusetts for purposes of this Agreement.

10.       Amendment; Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. This Agreement shall be
enforced in accordance with its terms and shall not be construed against either
party.

18 

 

 

11.       Severability. The parties agree that if any provision, section,
subsection or other portion of this Agreement shall be determined by any court
of competent jurisdiction to be invalid, illegal, or unenforceable in whole or
in part and such determination shall become final, such provision or portion
shall be deemed to be severed or limited, but only to the extent required to
render the remaining provisions and portion of this Agreement enforceable. This
Agreement as thus amended will remain in full force and effect and will be
binding on the parties and will be enforced so as to give effect to the
intention of the parties insofar as that is possible. In addition, the parties
hereby expressly empower a court of competent jurisdiction to modify any term or
provision of this Agreement to the extent necessary to comply with existing law
and to enforce this Agreement as modified.

12.       Enforcement. This Agreement may be pleaded as a full and complete
defense and may be used as the basis for an injunction against any action at law
or proceeding at equity, or any private or public judicial or non-judicial
proceeding instituted, prosecuted, maintained or continued in breach hereof.

13.       No Enlargement of Employee Rights. The Executive acknowledges that,
except as expressly provided in this Agreement, any employment or contractual
relationship between him and the Company is terminated, and that the Executive
has no future employment or contractual relationship with the Company other than
the contractual relationship created by this Agreement, the Employment
Agreement, any other applicable plans, programs or arrangements of the
Corporation, including, without limitation, the Company’s articles or bylaws, as
either may be amended from time to time, the Equity Plan and any agreements
thereunder, and the Indemnification Agreement. The Company has no obligation,
contractual or otherwise, to employ or reemploy, hire or rehire, or recall or
reinstate the Executive in the future with the Company.

14.       No Representations. The Executive represents that the Executive has
carefully read and understands the scope and effect of the provisions of this
Agreement. The Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement.

15.       Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed to be an original but both of which together will
constitute one and the same instrument.

16.       Withholding. The Company shall withhold from any payments otherwise
due or payable hereunder any amounts required to be withheld in order to comply
with any federal, state, local or other income or other tax laws requiring
withholding with respect to compensation and benefits provided to the Executive
pursuant to this Agreement.

17.       Successors and Assigns. This Agreement binds and inures to the benefit
of the Executive’s heirs, administrators, representatives, executors, successors
and assigns, and the Company’s successors and assigns.

19 

 

 

18.       Entire Agreement; Termination of Prior Agreements. This Agreement
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes any previous oral and written agreements or
representations relating to the subject matters herein, except for the
Employment Agreement, any other applicable plans, programs or arrangements of
the Company including, without limitation, the Company’s charter or bylaws, as
either may be amended from time to time, the Equity Plan and any agreements
thereunder, and the Indemnification Agreement.

The undersigned hereby acknowledge and agree that the Executive has carefully
read and fully understands all the provisions of this Agreement, has had an
opportunity to seek counsel regarding it, and have voluntarily entered into this
Agreement by signing below as of the date(s) set forth above.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.

PLYMOUTH INDUSTRIAL REIT, INC.

By:____________________________________

Its:____________________________________

EXECUTIVE

____________________________________

_____________________________________

 

20 

 

 

